— Order, Supreme Court, New York County (Louis I. Kaplan, J.H.O.), entered January 16, 1991, which, after a traverse hearing, granted defendant’s motion to dismiss the complaint for improper service, unanimously affirmed, without costs.
The Judicial Hearing Officer’s determination that service was not properly made pursuant to CPLR 308 (2) should not be disturbed where a reasonable view of the evidence supports defendant’s contention that the apartment building at which the summons and complaint were left was no longer, at the time of such service, his dwelling place or usual place of abode (see, 67 Wall St. Co. v Franklin Natl. Bank, 44 AD2d 825, affd 37 NY2d 245). Concur — Milonas, J. P., Wallach, Kassal and Rubin, JJ.